DETAILED ADVISORY ACTION
1.	Applicant’s AFCP request filed 6/9/2021 was received.  Although not entered, it has been examined as best as possible in the allotted time under the program.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The following two sections were previously provided and are repeated below for convenience:

Election/Restrictions
2.	Claims 1-11 and 14-21 read on the elected species, wherein Applicant previously elected 
Species A-1 (a carboxyl group), Species B-1 (solid electrolyte composition is Formula 1- claim 8), and Species C-3 (the macromonomer is Formula N-3 – see claim 1) without traverse in the reply filed on 7/30/2019.

Claim Analysis
3.	Claim 1 recites in part, “the binder particles are constituted of a polymer having a repeating unit derived from a macromonomer having a mass average molecular weight of 1,000 or more combined therewith as a side chain component and having at least one group from a group of functional groups (b) below, group of functional groups (b):  a carboxyl group, a sulfonic acid group, a sulfonic acid group, a phosphoric acid group, and a phosphonic group.”  Claim 1 does not specify which constituent (i.e., the polymer or the repeating unit derived from a macromonomer component) includes the functional group, wherein the specification notes that it may be included in the main chain or in the side chain/macromonomer (P75 of the PGPUB).  The claim will be interpreted accordingly.  
		
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-7 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2014/0127579) in view of Chung et al. (US 2014/0038049) and Kobayashi (US 2015/0030922) would be withdrawn with respect to the elected species N-3.
Specifically, Kobayashi (US 2015/0030922) was relied upon to teach the first monomer entity of P-(L17)n- with P as defined in which n may be zero (and was thus non-limiting with respect to requiring L17).  The claim has been amended to require L17 as defined in the claim as representing 1) a thioether bond or 2) a linking groups in which at least one of an alkylene group having 1 to 6 carbon atoms, an acrylene group having 6 to 24 atoms, an ether bond, an imino bond, and a carbonyl group is combined with a thioether bond.  Kobayashi fails to teach 
an entity L17 as now required of the claim which at a minimum includes a thiother (C-S-C) bond. 
	The claims would require further search to determine if there is prior art that reads on the claimed features as amended.  Of particular note is that should the elected species (N-3) be found to be allowable, the other species within the claim (N-1 and N-2) will be examined, wherein the prior art cited above meets at least formula N-1.  It is thus highly recommended that N-1 is removed from the claim as otherwise, the above rejection would be reinstated against species N-1 should N-3 be found to be allowable after further search and the other species examined for allowability.  It is noted that Species N-2 does not require a thioether linking group, wherein the above prior art potentially reads on Species N-2 as well (further consideration required).  The point is currently moot as Species N-3 is still under examination as the elected species and requires further search to determine allowability.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA J BARROW/Primary Examiner, Art Unit 1729